Citation Nr: 1232995	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma claimed as the result of herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as the result of herbicide exposure.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had certified active service from August 1963 to August 1965.  He had additional duty with the Army Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO). 

In July 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In October 2010, the Board remanded these matters for additional development actions.

The issues of service connection for a bilateral hearing loss disability and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and served in Korea prior to April 1, 1968. 

2.  The Veteran is not presumed to have been exposed to herbicides and exposure to herbicides has not otherwise been shown by the evidence of record. 

3.  Competent evidence of record reflects that non-Hodgkin's' lymphoma was first diagnosed many years after service, and the most probative medical opinion evidence on the medical nexus question weighs against the claim. 

4.  Competent evidence of record reflects that diabetes mellitus, type II, was first diagnosed many years after service, and the most probative medical opinion evidence on the medical nexus question weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's' lymphoma, claimed as the result of herbicide exposure, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011). 

2.   The criteria for service connection for diabetes mellitus, type II, claimed as the result of herbicide exposure, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2006, February 2007, and March 2010 letters provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection decided herein.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  He was also informed how disability ratings and effective dates are assigned.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue decided herein in an April 2010 and a July 2012 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  In this regard, the Board observes that the Veteran's claims file was lost or otherwise misplaced through no fault of the Veteran; however, it has been reconstructed. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the July 2010 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

Furthermore, there has been substantial compliance with the Board's remand directives of October 2010.  VA was asked to verify the Veteran's periods of active duty for training and inactive duty for training with the Reserves and to obtain any service treatment records corresponding to Reserve service.  VA was also to request verification of claimed chemical exposure with the United States Army and Joint Services Records Research Center (JSRRC), to contact the Veteran and request that he provide information concerning treatment records, to obtain VA medical records dating from May 2010, and to schedule examinations.  

On remand, the Appeals Management Center (AMC) sent a letter to the Veteran in November 2010 requesting that he identify and authorize the release of records relevant to his claims.  The Veteran responded and additional private medical records were subsequently obtained and associated with the claims folder.  

In November 2010, the RO requested that the National Personnel Center (NPRC) verify Reserve service prior to August 1963 and provide corresponding service treatment records.  The January 2011 response was that there was no such service.  In January 2012, the RO wrote the Veteran and informed him that service treatment records for the periods between June 1958 and June 1961 and between August 1965 and August 1968 could not be obtained from the NPRC.  He was asked to provide copies to VA if the records were in his possession or to identify the location of the records.  He was also informed of alternate sources of evidence that could substitute for missing service treatment records.  He was further informed that additional information and evidence should be sent within 10 days and if he did not respond, a decision could be made after 10 days.  This letter complied with 38 C.F.R. § 3.159(e) as it informed him of the records that could not be obtained, an explanation of the efforts made to obtain the records, notice that the claim could be decided if VA did not hear from him after 10 days and a notice that the Veteran provide the records or identify the location of the records.  The RO also contacted the Defense Finance and Accounting Service but they had no information available for the period of Reserve service.  The service personnel records show a period of active duty for training from May 28, 1967 to June 11, 1967.  The Veteran responded that he did not serve prior to August 1963 and served in the inactive reserve for the remaining four years of his obligation.  In April 2012, VA contacted the Veteran who indicated that he did not have records to verify periods of service with the Reserves.  

The AMC also contacted the JSRRC and requested verification of exposure to herbicides.  A response was provided in July 2011.  Also, VA treatment records were obtained and uploaded to Virtual VA and VA examinations were conducted.  Accordingly, there has been substantial compliance with the remand directives.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Initially, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that service connection is warranted for both non-Hodgkin's lymphoma and Type II diabetes mellitus secondary to his exposure to herbicides, pesticides, solvents, and fuels while stationed in Korea.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.   Savage v. Gober, 10 Vet. App. 488 (1997).  

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service the above provision is not applicable. 

Alternatively, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and non-Hodgkin's lymphoma.  Id.  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6)  are met. 
38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) .

In addition, effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See Final Rule, 76 Fed. Reg. 4,245 -47 (January 25, 2011) (to be codified as 38 C.F.R. § 3.307(a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.

The Veteran believes that his current diabetes mellitus, type II, and non-Hodgkin's lymphoma were caused by herbicide exposure in service, while in Korea.  

Service verification shows that the Veteran served on active duty in the U.S. Army from August 1963 to August 1965.  The Veteran's DD Form 214 also reflects the Veteran's active service dates as August 1963 to August 1965.  The Veteran was assigned to Company B, 1st  Battalion, 15th Armor, 1st Cavalry at Camp Rose, Korea between January 1964 and January 1965.  

At the time of his initial claim, in February 2005, the Veteran claimed that he was exposed to chemicals used in Korea to control vegetation and foliage growth and from fuel to heat the "hooches" they lived in.  In a March 2005 letter, the Veteran asserted that while serving at Camp Rose, Korea, he not only encountered herbicide exposure, but also an array of toxic military issue repellants, rodenticides, insecticides, pesticides, and fumigants while performing his duties at or near the village of Pae Nae, which he contends brought his unit within one or two miles from the DMZ.  

The Board acknowledges the Veteran's sincere belief that his diabetes mellitus, type II, and non-Hodgkin's lymphoma were caused by his military service.  In this case, however, the evidence fails to establish that the Veteran served along the DMZ where herbicides are documented to have been used, as Chil Chun Mal, Korea (where the Veteran was stationed with the 1st Battalion, 15th Armor at Camp Rose) was approximately 6 miles from the DMZ.  The AMC sent the Veteran's dates of service in Korea and unit records to JSRRC for a determination as to whether he may have been otherwise exposed to herbicides or other toxins during his service in Korea.  See M21-1MR, part IV, subpart ii, ch. 2, section C, 10, o.  A July 2011 response from JSRRC indicated that the Veteran's unit was stationed in at Camp Rose, Chil Chun Mal, Korea, approximately 6 miles from the DMZ, and that the history does not document the use, storage, spraying or transportation of herbicides.  In addition, the history did not mention or document any specific duties performed by the unit members along the DMZ. 

In addition, the Veteran's unit was not among the DOD's identified specific units that served along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  See VA Adjudication Procedural Manual, M21-1-1MR, Part IV.ii.2.C.10.p.  A January 2012 Memorandum from the RO contained a formal finding of a lack of information required to corroborate his claimed exposure to herbicides.  The AMC also noted that the Veteran's service in Korea was not between April 1, 1968 and August 31, 1971; therefore, he does not qualify for presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iv).

Furthermore, as to the Veteran's reports of herbicide and chemical use while in Korea, the Board observes that the Veteran is competent to report that defoliants were used.  However, he is not competent to opine that this localized herbicide use utilized the type of chemicals that constitute an "herbicide agent" for the purposes of service connection under 38 C.F.R. § 3.307.  In this regard, an herbicide agent, by regulation, would include the chemicals 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) . The Veteran has presented no evidence that such a chemical that would meet the definition of an herbicide agent for VA purposes was used during the time he was in Korea or that chemical toxins were utilized nor has he submitted evidence to show that he is competent to render an opinion as to the chemical makeup of any substances used at that time. 

In light of the foregoing and given that the Veteran's service in Korea was not along the DMZ where herbicides were used, was not between April 1, 1968 and August 31, 1971, and in the absence of other probative evidence of herbicide exposure, exposure to herbicide agents is not presumed and service connection is not warranted on a presumptive basis for diabetes mellitus, type II or for non-Hodgkin's lymphoma. 

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records associated with the claims file are entirely silent for any complaints, symptoms, treatment or diagnosis of diabetes mellitus or non-Hodgkin's lymphoma.  The Veteran's June 1965 separation examination reported reflects that he was evaluated as clinically normal.  No abnormalities were documented.  

Post service medical records include a December 2003 private radiologist report reflecting an impression of extensive lymphadenopathy.  The primary differential consideration is lymphoma.  A private surgical biopsy report from January 2004 confirmed the diagnosis of lymphoma.  Private medical records beginning in January 2004 reflect chemotherapy and ongoing follow up for non Hodgkin's lymphoma.  

A November 2004 laboratory report contains a hand written note from the Veteran's private physician, J. Juliano, M.D., notes that the findings are positive for diabetes mellitus.  

In March 2005, the RO received the Veteran's claim for service connection for non-Hodgkin's Lymphoma and diabetes mellitus, type II.  The Veteran claims that he was exposed to herbicides, repellants, rodenticides, insecticides, pesticides, and fumigants while performing his duties at or near the village of Pae Nae, which he contends brought his unit within one or two miles from the DMZ.  He submitted numerous article regarding herbicide exposure in Vietnam and areas along the DMZ in Korea.  

The Veteran submitted buddy statements from service members who were stationed at Camp Rose in South Korea.  They attested to the fact that their huts were believed to have been heated with some kind of diesel fuel, and that the roads were sprayed with oil.  They believed that some sort of vegetation killer was used because there was little vegetation visible.  

The Veteran sent in a statement from a service member who served at Camp Young Korea, in the DMZ, and who was in Korea beginning after December 1966.  Another statement was submitted by a service member who was in Korea from May 1962 to April 1964 and stated that there was a use of defoliant, but he did not indicate his unit or his location.  

In an August 2010 letter, S. E. Young, M.D., stated that the Veteran has been under his care for follicular center cell mixed large and small cell B-cell lymphoma, stage IV.  He opined that it was more likely than not that the Veteran contracted this condition from exposure to herbicides and pesticides.   

During the July 2010 hearing, the Veteran's representative stated that the Veteran has produced declassified documents showing that herbicides were used in 1967.  In addition, he contends they acknowledge that herbicides were used or were already on hand in Korea in 1965, but the use of which was denied until 1967.  Lastly, he asserts that the documents show that herbicides were used in selected areas from 1963, and that the Veteran was present in Korea at the demilitarized zone off and on between 1964 and 1965 and this is when the Veteran believes he was exposed to Agent Orange.  The Veteran testified that his complaint was about the pesticides and herbicides used for defoliage, but he could not say it was Agent Orange.  He asserted that pesticides were applied to him, clothes were sprayed and soaked, by aerosol pumps because they had a bad bug problems.  He testified that he witnessed areas around camp and alert positions along the DMZ were sprayed to kill the foliage.  He stated that there was very little vegetation, none that he could recall in their area.  The Veteran also testified that he witnessed the delivery of herbicides by trucks, by spray and pouring on the grounds.  

A May 2012 VA diabetes mellitus examination report reflects that the claims file was reviewed.  The Veteran was diagnosed with diabetes mellitus, type II in November 2004 via a positive glucose tolerance test.  The VA examiner opined that it was at least as likely as not that the Veteran's type II diabetes is caused by or a result of etiologically related to his in-service chemical exposure and/or duty in the Republic of Korea.  The rationale by the VA examiner was that the Veteran stated that he was exposed to the herbicide agent orange while in Korea.  With Agent Orange exposure, diabetes mellitus is considered a presumptive condition within the VA.  So, the opinion is based upon the Veteran's lay history of Agent Orange exposure.  

In a May 2012 VA hemic and lymphatic conditions examination report, it was noted that the Veteran's claims file was reviewed.  In December 2003 the Veteran was first evaluated for lymphoma and after a biopsy in January 2004, the diagnosis of malignant B cell follicular lymphoma mixed small cleaved and large cell type was confirmed.  The Veteran gave a history of being in the army for two years in and around Vietnam.  He believes he was exposed to Agent Orange.  He stopped smoking cigarettes in 1985.  The examiner, a physician's assistant, opined that it is more likely than not that the Veteran's lymphoma is resulted from exposure to herbicides and pesticides.  

In a July 2012 addendum, the VA examiner who performed the May 2012 VA hemic and lymphatic conditions examination noted that information has been provided that the Veteran has not had verified herbicide exposure during his time in Korea.  He again opined that it was at least as likely as not that the documented Follicular B cell lymphoma is related to the Veteran's military service.  However, no rationale was provided.  

In July 2012, the AMC obtained a medical opinion as to the relationship between the Veteran's diabetes mellitus and his non-Hodgkin's lymphoma and the Veteran's military service.  the AMC notes that recent examinations provided positive or conflicting opinions based on the Veteran's reports.  It was noted that the Veteran does not have herbicide exposure and that the previous examiners erroneously relied on the Veteran's claimed exposure to herbicides.  J. W. Murray, M.D. provided a review of pertinent information associated with the claims file in his opinion report.  He noted the Veteran's verified service, the history provided by the JSRRC that does not support that the Veteran's unit use, stored, sprayed or transported herbicides, and that the period of the Veteran's service in Korea fell outside the presumptive period.   Dr. Murray discusses that in January 2004, the Veteran's lymphoma was discovered.  The Veteran had a history of smoking one and a half packs of cigarettes per day for fifteen years, and had quit twenty years ago.  He used to work as a printer and was exposed to solvents.  He further noted that in November 2004 the Veteran was assessed with new onset of diabetes mellitus. 

Dr. Murray opined that it was less likely than not (probability less than 50 percent) that the Veteran's type II diabetes had its onset during his active service/active duty/active duty for training; is etiologically related to his in-service chemical exposure and/or duty in the Republic of Korea, or otherwise originated during active service/active duty/active duty for training.  He explained that the Veteran had a borderline abnormal glucose tolerance test in the midst of chemotherapy for his B-cell follicular center mixed large cell, small cell lymphoma stage IV.  His most recent Hgb A1C value is well within normal.  He is "diet controlled".  If the Veteran has diabetes mellitus type II, it was a new onset in November 2004.  Dr. Murray stated that he suspects it was a transient abnormality during chemotherapy.

He also opined that it was less likely than not (probability less than 50 percent) that the Veteran's non-Hodgkin's Lymphoma had its onset during his active service/active duty/active duty for training; is etiologically related to his in-service chemical exposure and/or duty in the Republic of Korea, or otherwise originated during active service/active duty/active duty for training.  He explained that lymphomas are genetically based with specific chromosomal abnormalities.  There is no clear association of the Veteran's lymphoma with toxic exposure in the literature.  He provides an excerpt from the medical literature to support his position.  This opinion is adequate as it is based on a review of the history and as a rationale was provided for the opinion such that the Board can render an informed determination.   

Considering the evidence of record in light of the above, the Board finds that service connection for non-Hodgkin's lymphoma and diabetes mellitus, type II, is not warranted.

In this case, post service medical records first show evidence of non-Hodgkin's lymphoma in 2003 and diabetes mellitus in 2004, more than 35 years after separation from service. The passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the Board finds that, on the question of whether the Veteran was exposed to herbicides during service, the information from the JSRRC is more probative than the Veteran's contentions.   The JSRRC specifically researched and considered this scenario and concluded that no such exposure could be confirmed.  The Board finds that this evidence outweighs the Veteran's contentions and anecdotal lay statements by himself and others as they are not shown to be competent to state that the chemicals being sprayed were herbicides.  In addition, the JSRRC responded that herbicides were not used where the Veteran was stationed in Korea and that records did not document any activities by his unit or members of the unit along the DMZ nor do the Veteran's service personnel records show any such duties.  Accordingly, the Veteran's statements are outweighed by the more probative response from the JSRRC.  

Therefore, while the Board notes that the August 2010 opinions from Dr. Young and the May 2012 VA examiners, who each opined that exposure to Agent Orange, herbicides, and other chemicals were the cause of the Veteran's diabetes mellitus, type II, and non-Hodgkin's lymphoma, the Board finds that these opinions, since they were based on an inaccurate factual premise, are not probative.  Each medical opinion provided in these reports are based on the assumption that the Veteran was exposed to herbicides in service.  None of the medical professionals provided any basis for their beliefs, apparently other than the Veteran's own reported history. As already discussed above in greater detail, exposure to herbicides is neither presumed in the present case, nor directly established by the evidence of record.  Likewise, the Veteran has not submitted evidence to establish, or even suggest, exposure to pesticides.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Here, because Dr. Young's August 2012 opinion and the May 2012 VA examiners each based their opinions based on unsubstantiated lay statements from the Veteran that he was exposed to Agent Orange, herbicides, and other chemicals, these opinions carry no probative weight. The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).
 
The Board has also considered the July 2012 VA examiner's addendum in which he opined that it was at least as likely as not that the documented Follicular B cell lymphoma is related to the Veteran's military service, noting that he was aware that exposure to herbicides has not been verified.  However, it is one sentence long, it is summary in nature, it does not cite to clinical findings in service, or thereafter, and it does not provide any sort of explanation or rationale, nor does it cite to any studies or medical authority.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  It is therefore afforded no probative value. 

By contrast, the Board accords great probative value to the July 2012 medical opinion and rationale provided by Dr. Murray, based as it was on a thorough review of the Veteran's claims file, to include a review of the Veteran's medical records, information from the JSRRC that the Veteran was not confirmed as exposed to herbicides in Korea, as well as the Veteran's assertions, and the medical opinions of record.  Importantly, the VA examiner provided a rationale for his opinions specific to the facts of the Veteran's case and discussed pertinent medical literature in support of his medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). See Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, considering the medical opinions of record, for the reasons discussed above, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against the claims for service connection for diabetes mellitus, type II, and for non-Hodgkin's lymphoma.  

The Board has also considered the articles submitted by the Veteran.  However, the Board concludes that this information is insufficient to establish the required medical nexus opinions.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the articles that have been submitted by the Veteran are general in nature, and do not approximate the facts and circumstances surrounding the Veteran's case such that this evidence warrants a grant of either of the claims. 

The Board acknowledges the Veteran's assertions that his diabetes mellitus and his non-Hodgkin's lymphoma are the result of his military service. Certainly, the Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He generally is not, however, competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diabetes mellitus, type II, or his non-Hodgkin's lymphoma and his military service, to include claimed exposure to herbicides and chemical toxins.  Thus, his statements regarding any such link are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that such a link being made by the Veteran especially problematic in this case where there is more than 35 years between service and the Veteran's initial diagnosis of either disability and the absence of any continuity of symptomatology since discharge that has been attributed to the eventual diagnosis of diabetes mellitus, type II and non-Hodgkin's lymphoma.  Hence, the lay assertions in this regard have no probative value.  

In summary, the preponderance of the evidence shows that the Veteran served in Korea prior to herbicide use there, and there is no other evidence corroborating his exposure to herbicides during service.   Furthermore, the weight of the probative medical opinion evidence of record does not relate the Veteran's diabetes mellitus or non-Hodgkin's lymphoma to his service but rather to other factors.  Moreover, the evidence does not show, and the Veteran does not contend, that his diabetes or non-Hodgkin's lymphoma arose during service or for many years thereafter.  Therefore, the claims for service connection for diabetes mellitus, type II, and for non-Hodgkin's lymphoma are denied. 

In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 


ORDER

Service connection for non-Hodgkin's' lymphoma claimed as the result of herbicide exposure, is denied.

Service connection for diabetes mellitus, type II, claimed as the result of herbicide exposure, is denied.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for a chronic bilateral hearing loss disability and for chronic tinnitus.

The Veteran contends that service connection is warranted for both chronic bilateral hearing loss disability and chronic tinnitus secondary to his in-service noise exposure.  During the July 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that: he served as a tank crewman in service; sustained significant associated in-service acoustic trauma; and had chronic tinnitus.  Specifically, he stated that he noticed ringing in his ears while he was in service.  In addition, he testified that he noticed trouble hearing right after he got out of service, and he was told that it might be from his tinnitus.  The Veteran is competent to report a history of noise exposure during service.  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A May 2010 VA treatment record notes that the Veteran denied dizziness and tinnitus.  He has a long history of noise exposure in the military and with his civilian occupation.  The Veteran stated that he used hearing protection as a lithographer for forty-two years.  The Veteran was found to have moderately severe to severe high frequency bilateral sensorineural hearing loss. 

In July 2012, the Veteran was afforded a VA hearing loss and tinnitus examination.  The examiner noted that at separation from service in 1965, no audiogram was completed.  The VA examiner noted that a May 2010 VA audiology record reflects that the Veteran denied tinnitus.  At the present examination, the Veteran reported intermittent ringing in his ears since service.  In service, he was a tank gunner and spent a great deal of time in armored tanks.  He reported that every time the gun would go off, his ears would pop and ring.  The Veteran reported that ear protection was not provided.  No combat noise exposure was reported.  As a civilian, the Veteran spent over forty years as a printer with significant noise exposure, although the Veteran reported that he wore ear protection.  There was no recreational noise exposure reported.  The VA examiner summarized his findings that the Veteran had normal hearing in the low and mid frequency ranges with a mild to moderately severe high frequency sensorineural hearing loss.  The audiometric results revealed that the Veteran had bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385 .  He noted that there was no record or report of any hearing difficulties in the claims file until the Veteran filed for disability in 2005.  He also noted that the Veteran specifically denied tinnitus at a 2010 VA audiogram.  For these reasons, the VA examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus are related to noise exposure in service.  

Initially, the Board observes the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the appeal to be granted.  38 C.F.R. § 3.385 (2011).  Moreover, the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).   Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Such also applies to tinnitus. 

The Veteran is competent to attest to his in-service exposure to acoustic trauma and is competent to offer lay testimony as to the in-service onset for tinnitus.  However, the July 2012 VA examiner's opinion does not reflect that the Veteran's lay statements were considered in providing the unfavorable nexus opinion.  Therefore, in light of the above, the Board finds that the July 2012 VA examiner's opinion is inadequate and that a new opinion must be obtained.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion).

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with a VA examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner should be provided with the claims file and review the history, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is began in or is causally related to service or any incident of service, including credible reports of excessive noise exposure during service.  If it is determined that there is another likely etiology for any hearing loss and/or tinnitus found, that too should be set out. 

The Veteran has contended that he had noise exposure in service and that the onset of his tinnitus was in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  In providing the opinions requested above, the examiner must consider the Veteran's statements regarding the onset of tinnitus and bilateral hearing loss, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should also note, as discussed above, that the absence of in-service evidence of a hearing disability or tinnitus during service is not always fatal to a service connection claim. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

2.  Thereafter, readjudicate the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the ultimate outcome in this matters by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


